          Case 6:20-cv-01342-JAR-JPO Document 1 Filed 12/08/20 Page 1 of 4




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 West Iron, 7th Floor
P.O. Box 2567
Salina, KS 67402-2567
(785) 825-4674 [Telephone]
(785) 825-5936 [Fax]

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


JOSEPH LANZRATH,                                     )
                                                     )
                                      Plaintiff,     )
                                                     )
          vs.                                        )      Case No. ____________________
                                                     )
PIPELINE TECHNOLOGY COMPANY,                         )
                                                     )
                                      Defendant.     )
                                                     )

                                         COMPLAINT

          Plaintiff Joseph Lanzrath (“Joe”), for his cause of action against Defendant, Pipeline

Technology Company (“PTC”), states and alleges as follows:

Parties

   1. Joe is a resident of the State of Kansas.

   2. PTC is a corporation and can be served with process by the person in charge of its principal

office at 1331 N. 81 Bypass, P.O. Box 404, McPherson, KS 67460-0404.

Jurisdiction

   3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1343.

Venue

   4. Venue is proper in the District Court for the District of Kansas pursuant to 28 U.S.C. §

1391.
          Case 6:20-cv-01342-JAR-JPO Document 1 Filed 12/08/20 Page 2 of 4




Allegations of Fact

    5. Joe is a 53-year old man who was employed by PTC in rail rack and trucks from June of

2019 to March of 2020.

    6. During his employment, Joe received positive feedback and had no meaningful disciplinary

issues.

    7. PTC is a subcontractor for ONEOK, Inc. (“ONEOK”) at its storage facility in Conway,

Kansas. PTC has four units of three employees in each unit. Joe is the oldest employee in all four

units.

    8. In late 2019, Joe had a work-related accident resulting in a shoulder injury. During the

treatment of his injury it was discovered that Joe had ruptured disks in his neck. PTC was aware

of these medical issues.

    9. On or about February of 2020, a maintenance position opened and ONEOK recommended

Joe to PTC for the position. However, PTC awarded the position to a younger man who had less

experience than Joe.

    10. Throughout Joe’s employment, he has been subjected to age-related commends referencing

his age or calling him old.

    11. On or about March 16, 2020, PTC terminated Joe’s employment and indicated to him it

was due to the COVID-19 pandemic.

    12. The reasons given for Joe’s termination and failure to promote him were pretextual and

were actually due to Joe’s age, or an actual or perceived disability.

    13. Joe has suffered damages as a result of PTC’s actions including, but not limited to, lost

income and benefits.

    14. Joe has exhausted his administrative remedies.
         Case 6:20-cv-01342-JAR-JPO Document 1 Filed 12/08/20 Page 3 of 4




Theories of Recovery

                                             COUNT I

                                   AGE DISCRIMINATION

   15. Joe realleges and incorporates herein the allegations contained in paragraphs 1 through 14

above.

   16. Joe has been subjected to unlawful discrimination based on his age in violation of the Age

Discrimination in Employment Act for which he is entitled to damages.

                                            COUNT II

                          AMERICANS WITH DISABILITIES ACT

   17. Joe realleges and incorporates herein the allegations contained in paragraphs 1 through

16 above.

   18. Joe has been subjected to unlawful discrimination in violation of the Americans with

Disabilities Act of 1990 for which he is entitled to damages.

         WHEREFORE, Joe requests that the Court enter judgment in his favor and against PTC in

an amount in excess of $75,000.00; that the costs of this action, including reasonable attorney fees,

be assessed against PTC; and that the Court grant such other and further relief as it deems fair and

equitable in the circumstances.

Dated: December 08, 2020.

                                              RESPECTFULLY SUBMITTED,

                                                /s/ Larry G. Michel
                                              Larry G. Michel #14067
                                              Laurel A. Michel #27897
                                              KENNEDY BERKLEY YARNEVICH
                                              & WILLIAMSON, CHARTERED
                                              119 West Iron Avenue, 7th Floor
                                              P.O. Box 2567
                                              Salina, KS 67402-2567
         Case 6:20-cv-01342-JAR-JPO Document 1 Filed 12/08/20 Page 4 of 4




                                                 (785) 825-4674 [Telephone]
                                                 (785) 825-5936 [Fax]
                                                 lmichel@kenberk.com
                                                 laurelmichel@kenberk.com
                                                 ATTORNEYS FOR PLAINTIFF




                                  DEMAND FOR TRIAL BY JURY

                   Plaintiff hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be

tried to a jury.

                                                  /s/ Larry G. Michel
                                                 Larry G. Michel



                               DESIGNATION OF PLACE OF TRIAL

                   Pursuant to D.Kan. Rule 40.2, Plaintiff designates Wichita, Kansas as the place of

Trial.

                                                  /s/ Larry G. Michel
                                                 Larry G. Michel
